        Case: 3:21-cv-00435-jdp Document #: 1 Filed: 07/06/21 Page 1 of 5


                                                                               's •


                                 ATTACHMENT 1                      2021   JUL -5 AN 9: 58

                              COMPLAINT FORM
                      (for filers who are prisoners without lawyers)

                 IN HE TED STATES DISTRICT COURT       t
         FOR THE //1/         DISTRICT OF (AIACI-641)14:14c,


(Full name of plaintiff(s))




       VS                                                  Case Number:
                                                                      21-cv-435-jdp
(Full name of defen nt(s))
                                                           (to be supplied by clerk of court)




        PARTIES

       1.      Plaintiff is a citizen of                                      , and is located at
                                              (State)

                        e4 yet-e-y/la3,3                                      SYc3 o7               /
                                      (Address of prison or j

        (If more than one plaintiff is filing, use another piece of paper).



                                  Attachment One (Complaint) — 1

                                                                                       8 6-30-az
                Case: 3:21-cv-00435-jdp Document #: 1 Filed: 07/06/21 Page 2 of 5



                             &-oe/
           2.          Defendant
                            01/
is (if a person or private corporation) a citizen of
                                                                                              attz._. tate, if known)
and (if a person) resides at                P4/
                                                                                                           1,0(ress, ifs( own)
and (if the defendant harmed you whil doing t a e defendant' job)
                                                                                  pi,   :
worked for                                                      —      i J' 9-
                                                                                         naine and address, if known)                        94-

           (If you need to list more defendants, use another piece of paper.)

B.         STATEMENT OF CLAIM

           On the space provided on the following pages, tell:
                 Who violated your rights;
                 What each defendant did;
                 When they did it;
                 Where it happened; and
                  Why they did it, if you know.
                                                     /    ,                                                            ,
                                      , ,,1474,a,- A     ia , .,_   ,,,A/Aga            ,, c ../A:., 11 _ '           ,, _ ,,,..       ,./
                        Ail
/
      /                                             I'                          1  _                  / / , /                          ,
 .,                _           /'° ' . _ . /
                            . //           4 • A Z/Z'                           II/ ,       ./.4r,i..1_ J .4/   -II_ /Iv / . 4 ..ifd    '
                                                                                                                                       ill
                       4#                                                                   III,
                                                                                              4L.,..
                                                                     "
                                          %/4
                                           --
                                                                    41ff   ly                   •4               ,    '        At
                                                                                                                              411




                                                                                                                                             c;16--

          KAI,. .                                     ....i.,.„4 ‘4,..4".•-•
                        _ix-. zL.A&,, /,' i..k. -4., •":                                                                     ,, <yd.

          ./4      -          _ -40         A Al A   PP-4 it.         4 1°!97.1 el _ -41811r      .47-.4f-/ ./_-.09 4•4/ P
                                                                                         ./.141( AF
                                                                                                                              I
                                                                            dr -

                                                 Attachment One (Complaint) -2
           Case: 3:21-cv-00435-jdp Document #: 1 Filed: 07/06/21 Page 3 of 5




 464714C                6./
                          4.14te                                                4

                                                                                                                    /                        /
                                              _4/                          ,4!.4.44 -/.41                                   i.
                                                                                                                    14r Or gr

                                       r/T
                                                 Al   .2 ./.4k                   2410.4 -
                                                                                        1.
                                                                                         ;"


ih1                th'-',//1044,0Wet_                                                                      ei
                                                                                                           ,/


7,,K41‘                        .if(0,
                                    b4C-10fr)14"                                 (;)%11/)
                                                                               .,d                                                      ri

/q7 & ip,71,                                                                                     -14 ,
                                                       Ira.   419-4/../.1.4ft                                           k/      _aire.r 4e


                                                                               00' -140-4
              Addrf          /1"'<of Ilf


                                                                           -K4....4.40
                                                                                                                                40Ir


         2.1!"4/                             _ .46-124                                                  -f--


                                                                                                          41,
                            _ /4                                 .         -•"
                                                                            40A      Aire
     Ole de
                                                 -


     /                                                                 r
                                                              2ef

                                                                               4 2 .49              /4r4


 I     #
a,    /               ro,              41/1"4, ./ 4a 2/44        d

                                                                                                                 4to-
                                                                      /
                                                                                            '"   ./11


                                                 40,

-aata-64--             %1                  ,CO7                            .        40'


                  .                                                                         !las —air — 4.0
              -




            /440:..
                  r                       AK/Are                                _.4 _4 4421 _./ear-4.


                                                                                                               411-'4//4/14//
                                                                                                                            '

                                   /                                 20°


                                             A        hment One C                                                   A



                                                                 #
 Case: 3:21-cv-00435-jdp Document #: 1 Filed: 07/06/21 Page 4 of 5




JURISDICTION


      I am suing for a violation of federal law under 28 U.S.C. § 1331.
                           OR

      I am suing under state law. The state citizenship of the plaintiff(s) is (are)
      different from the state citizenship of every defendant, and the amount of
      money at stake in this case (not counting interest and costs) is


RELIEF WANTED

Describe what you want the court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or
stop doing something.




                        Attachment One (Complaint) -4
      Case: 3:21-cv-00435-jdp Document #: 1 Filed: 07/06/21 Page 5 of 5




E.   JURY DEMAND



     V       Jury Demand - I want a jury to hear my case
                             OR

             Court Trial — I want a judge to hear my case



             Dated this &40 day of                                  20   .2.1.
                   Respectfully Submitted„




                    Signature of Plaintiff

                       /3" as3
                    Plaintiff's Prisoner ID Number



                    6 ieg/' /ge></*(733
                                 62   7
                    (Mailing Address of Plaintiff)

                    (If more than one plaintiff, use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

     I DO request that I be allowed to file this complaint without paying the filing
     fee. I have completed a request to proceed in the district court wit ut
     prepaying the fee and attached it to the complaint.

     I DO NOT request that I be allowed to file this complaint without prepaying the
     filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
     complaint.




                               Attachment One (Complaint) - 5
